Citation Nr: 1002506	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  96-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1963 and from January 1966 to December 1968.  His service 
records show that he served in the Republic of Vietnam and 
was decorated with the Combat Infantryman Badge and the 
Bronze Star Medal.  

The Veteran is presently incarcerated and serving a sentence 
for a felony conviction.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claim for compensable evaluations for his service-connected 
bilateral hearing loss and migraines.  The Board has remanded 
the case to the RO several times during the course of the 
appeal for additional evidentiary and procedural development, 
the most recent remand being in March 2006 for additional 
medical records and to provide the incarcerated Veteran with 
a medical examination addressing the severity of the 
disabilities at issue.  The Veteran's claims file indicates 
that these developments were carried out and thereafter the 
RO readjudicated the claims and confirmed the noncompensable 
evaluations assigned for bilateral hearing loss and migraines 
in an October 1999 rating decision/supplemental statement of 
the case.  The case was then returned to the Board and the 
Veteran now continues his appeal.

In addition to his noncompensably rated bilateral hearing 
loss and migraines, the Veteran is also service-connected for 
chronic obstructive pulmonary disease (COPD) with pulmonary 
emphysema (currently rated as 100 percent disabling), 
postoperative residuals of pterygium, left eye (currently 
rated noncompensably disabling), and chronic urethritis 
(currently rated noncompensably disabling). 




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by no 
greater than Level II hearing acuity in the right ear and 
Level III hearing acuity in the left ear.

2.  The Veteran's service-connected migraine headaches are 
manifested by subjective complaints of persistent headaches 
on a weekly basis; the evidence does not indicate that the 
Veteran's migraine episodes are manifested by prostrating 
attacks averaging one in two months over the last several 
months.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.85, 
4.86 (2009).

2.  The criteria for assignment of a compensable rating for 
migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Generally, the notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that VA may 
cure timing defects in notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  The Supreme Court held that 
determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  
Therefore, the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim or 3) that the benefit could 
not be awarded as a matter of law.  See also Sanders, 487 
F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The Court has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores v. Peake, 22 Vet. App. 37 at 
43-44 (2008).  

However, in the recent case of Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009), the Federal Circuit 
vacated the holding in Vazquez-Flores, 22 Vet. App. 37 (2008) 
with respect to the required content of VCAA notice in 
increased ratings claims.  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  During 
the course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

The claims at issue were filed in September 1995, well before 
the enactment of the VCAA.  Following enactment of the VCAA 
during the course of this appeal, a VCAA notice letter was 
dispatched to the Veteran in June 2003, with subsequent 
notice letters dispatched during the course of the appeal in 
March 2006 and September 2008 which address the issues on 
appeal and, collectively, satisfy the above-described 
mandates as well as the requirements that the Veteran be 
informed of how VA calculates degree of disability and 
assigns an effective date of the disability, as prescribed in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent 
that notice letters that were fully compliant with the 
current notice requirements may not have been furnished until 
after the claim was adjudicated in the first instance, any 
such defects in the timing of the notice that may have 
existed were cured by the RO's readjudication of the issues 
in contention in a subsequent October 2009 supplemental 
statement of the case.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 169 (2007).  Although the Veteran was never 
furnished with a VCAA notice letter that addressed 
alternative diagnostic codes that may apply to rate the 
disabilities at issue and requested that the Veteran provide 
evidence regarding their impact on his daily life, in view of 
the Federal Circuit's recent vacatur of the Court's decision 
in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 
4, 2009) during the pendency of this appeal, there is no 
prejudice for the Board to subject the current appeal to 
appellate review.  In any case, neither the Veteran nor his 
representative has made any assertion that there has been any 
defect in the timing or content of the VCAA notification 
letters associated with the current appeal.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the current appeal stems 
from September 1995, when the Veteran filed his claim for 
increased ratings for the disabilities in contention, the 
relevant time period that must be addressed in the 
adjudication of the claim encompasses the period from 
September 1994 to the present.  See 38 C.F.R. § 3.400(o)(2) 
(2009); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this 
regard, the Board observes that clinical records from VA and 
private healthcare providers, including prison medical 
records, which pertain to the Veteran's treatment for his 
hearing loss and migraines for the period spanning 1994 - 
2009 have been obtained and associated with the claims file.  
Furthermore, records pertaining to the Veteran's claim for 
Social Security Administration (SSA) disability benefits have 
been obtained and associated with his claims folder.  Neither 
the Veteran nor his representative has indicated that there 
are any outstanding relevant medical records or other 
pertinent evidence that must be considered in this current 
appeal.  The Veteran was also afforded VA examinations 
specifically addressing his hearing loss and migraine 
disabilities in November 1995, December 1997, February 2000, 
March 2000, August 2009, and October 2009.  The Board has 
reviewed the August 2009 and October 2009 examination reports 
and takes note that the Veteran's claims file and his 
relevant clinical history were reviewed by the examiners who 
performed the examinations.  Furthermore, the examiners 
provided adequate discussion of their clinical observations 
and a rationale to support their findings and conclusions.  
Additionally, the August 2009 audiological examination 
addressed the impact of the Veteran's hearing loss on his 
occupational functioning, in compliance with the Court's 
holding in the case of Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Thus, the August 2009 and October 2009 VA 
examinations are deemed to be adequate for rating purposes 
for the disabilities at issue.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claims, and thus no additional 
assistance or notification is required.  The Veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
proceed with the adjudication of this appeal.

Increased ratings

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2009).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2009).  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2009).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (see 38 C.F.R. § 4.1), where an award 
of service connection has already been established and only 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

The Board advises the Veteran at this juncture that it has 
thoroughly reviewed all the evidence in his claims file.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Only independent medical evidence may be considered to 
support medical findings.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the 
SSA records indicate  that the Veteran possesses a high 
school education and, prior to becoming disabled, worked as a 
laborer, but nothing on file shows that he has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions alone 
cannot constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1) (2009).

(a.)  Entitlement to an increased (compensable) evaluation 
for bilateral hearing loss.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2009).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2009).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2009).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2009).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2009).

If puretone thresholds in each of the specified frequencies 
of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2009).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2009).

Service connection and a noncompensable evaluation for 
bilateral hearing loss were awarded by rating decision dated 
in October 1969.

Medical records dated from 1994 to 2009 show, in pertinent 
part, that the Veteran's ears and tympanic membranes were 
clear and normal on examination when physically inspected.  
The Veteran did not use hearing aids.  VA audiological 
evaluation in November 1995 shows that his pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
55
95
LEFT

5
20
85
85

Pure tone averages were 43.75 decibels for his right ear and 
48.75 for his left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 96 
percent in the left ear.  These audiological findings 
correspond to a Level I hearing in the right ear and Level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2009).  
Under Table VII, a designation of Level I hearing in the 
right ear and Level I hearing in the left ear yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).

VA audiological evaluation in February 2000 shows that the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
15
65
100
LEFT

5
20
80
90

Pure tone averages were 50 decibels for his right ear and 
48.75 for his left ear.
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 90 percent in the left ear.  
These audiological findings correspond to a Level II hearing 
in the right ear and Level II hearing in the left ear.  38 
C.F.R. § 4.85, Table VI (2009).  Under Table VII, a 
designation of Level II hearing in the right ear and Level II 
hearing in the left ear yields a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).

VA audiological evaluation in August 2009 shows that the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
30
85
100+
LEFT

10
35
85
100

Pure tone averages were 62.5 decibels for his right ear and 
57.5 for his left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 88 
percent in the left ear.  These audiological findings 
correspond to a Level II hearing in the right ear and Level 
III hearing in the left ear.  38 C.F.R. § 4.85, Table VI 
(2009).  Under Table VII, a designation of Level II hearing 
in the right ear and Level III hearing in the left ear yields 
a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009).  The examiner, while characterizing the 
Veteran as having mild-to-profound sensorineural hearing 
loss, determined that there were no significant effects on 
his occupational capacity or his ability to perform his usual 
daily activities of living.  In this regard, the Board notes 
that all the evidence contained within the Veteran's claims 
file shows that his hearing loss is seldom, if ever, 
mentioned as a primary medical complaint, which indicates 
that it does not have a significant impact on his overall 
occupational capacity.  Indeed, the SSA records do not even 
mention his hearing loss, and attribute his disabled status 
as being due to degenerative joint disease and his COPD.  

Consideration has been given to section 4.86 for exceptional 
patterns of hearing impairment, but this section is not 
applicable to the aforementioned examination findings.  Pure 
tone threshold levels were neither 55 decibels or higher at 
each of the four frequencies, i.e., at 1000, 2000, 3000 and 
4000 Hertz, nor were they 30 decibels or less at 1,000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 
4.86(a) & (b).

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the Veteran's audiometry 
results obtained on VA-authorized clinical examinations.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's bilateral hearing loss likely cause some 
impairment in his occupational functioning.  While it is 
conceded that a hearing loss disability can impose a degree 
of interference with one's occupational functioning, there is 
no objective evidence in the present case that demonstrates 
that the Veteran's hearing loss has actually resulted in 
marked interference with his employment as laborer.  The 
record reflects that he worked as laborer before becoming 
disabled in May 1999, and the SSA decision awarding him SSA 
disability benefits does not indicate that his hearing loss 
markedly interfered with his ability to pursue this vocation.  
The level of impairment demonstrated is contemplated by the 
rating criteria for a noncompensable evaluation, which 
reasonably describe his disabilities.  The Board thus finds 
no reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West 2009); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(b.)  Entitlement to an increased (compensable) evaluation 
for migraines.

Diagnostic Code 8100 pertains to migraine headaches.  Under 
this provision, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 
noncompensable evaluation is assigned for less frequent 
attacks.  A 30 percent evaluation may be assigned for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the previous several months.  
A 50 percent evaluation is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a Diagnostic Code 8100 (2009).

The Veteran has been service connected for migraine 
headaches, rated noncompensably disabling, since December 
1968.  Medical evidence pertinent to the period at issue 
(i.e., 1994 - 2009) shows that the Veteran complained of 
experiencing frequent and persistent headache attacks, 
although he was neurologically normal on all examinations of 
his cranial nerves and CT scans of his head revealed normal 
findings.  The records include the report of a November 1995 
VA examination that shows that the Veteran reported having 
headaches approximately one to two times per week, with each 
attack lasting for several days up to a week in duration.  
The headaches were described as pounding, and with severe 
headaches he complained of photophobia but no nausea or 
vomiting and no perception of spots or light flashes in his 
vision.  Use of prescription and non-prescription medication 
reportedly did not provide much relief.  The Veteran was 
found to be neurologically normal and as no cause for his 
headaches could be determined, the examiner suggested that 
they were tension headaches.

VA examination in December 1997 shows that the Veteran's 
cranial nerves were essentially normal.  He complained of 
frequent headaches throughout the day with disturbed sleep in 
the evening, accompanied by nausea but no vomiting, and 
without photophobia, visual disturbances.  The assessment was 
chronic tension headaches.  The examiner ordered a CT scan to 
rule out a brain lesion as a cause of the Veteran's 
subjective headaches and the scan revealed negative findings.  

In March 2000, the Veteran underwent a CT scan of his head 
that revealed negative findings for any pathology that might 
explain his recurrent headaches.  He reported that during a 
two-year period from 1994 - 1996, he experienced two severe 
migraine attacks, with the one in 1994 lasting for five 
months and another in 1995 - 1996 lasting for six months.  
According to the appellant, the headaches now would occur 
spontaneously and resolve on their own accord, with a 
frequency of sometime more than once per week, and he was 
unable to determine whether there were any precipitating 
factors that would bring about the onset of these headaches, 
although the examiner felt that emotional stress might play a 
role.  The attacks were accompanied by light flashes but no 
nausea, vomiting, or blurred vision.  The headaches recently 
occurred with a frequency of once per week and would last for 
a few days.  Prescription anti-inflammatory medication had 
been prescribed, but he reported that they only provided 
limited relief if at all.  He stated that he did not have any 
emergency room visits or hospitalization for his headaches.  
The diagnostic assessment was migraine headaches that were 
progressively worsening as per the Veteran's historical 
account.

On VA examination in October 2009, the Veteran complained of 
having headaches once per month that would last for 8 - 10 
hours, but without visual symptoms such as seeing spots, 
sparks, or bizarre light effects.  He also denied having 
nausea, vomiting, and gastric upset with the headaches.  
According to his account, neither light nor sound would 
aggravate or otherwise bring on his headaches.  Ibuprofen 
helped reduce his headaches.  During his headaches episodes, 
he denied experiencing incapacitating episodes of pain, or 
any functional impairment, including interference with his 
ability to perform his activities of daily living.  The 
diagnosis was mild migraines, stable.

The Board has considered the clinical evidence of record for 
the time period at issue.  This evidence indicates that the 
Veteran's headaches, however frequent, subjectively painful, 
and persistent they may be, do not more closely approximate 
the criteria for "characteristically prostrating" attacks 
within the meaning of the language contained within the 
applicable rating code.  The term prostrating is clinically 
defined as being a state of extreme exhaustion or 
powerlessness (see Dorland's Illustrated Medical Dictionary, 
30th Ed. (2003)).  

None of the treatment or examination reports indicate that 
the Veteran's headaches actually render him extremely 
powerless or exhausted.  The headaches are unpleasant and 
painfully distracting, at worst, but none of the headache 
episodes appear to actually be so debilitating such that they 
could reasonably be characterized as more closely 
approximating the criteria for prostrating attacks.  Even 
giving credibility to the Veteran's account of experiencing 
two severe migraine attacks during a two-year period from 
1994 - 1996, with the one in 1994 lasting for five months and 
another in 1995 - 1996 lasting for six months, his statements 
indicate that these headaches are not accompanied by any odd 
visual perceptions, nor do they make the Veteran photophobic 
or so nauseous as to be totally unable to function during an 
episode.  The Board notes that the Veteran himself admits 
during his October 2009 examination that his headaches did 
not prevent him from performing his activities of daily 
living. 

While the Board acknowledges that the Veteran certainly 
perceives his own headaches to be quite painful, the 
objective evidence nevertheless indicates that these 
headaches do not play a substantial role towards contributing 
to his overall state of impairment, as his service-connected 
COPD is regarded by both VA and SSA to be the primary source 
of his disabled state.  Therefore, the Board concludes that 
the clinical evidence does not support the assignment of a 
compensable evaluation for the Veteran's service-connected 
migraines.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of positive 
evidence with the negative evidence to otherwise warrant a 
compensable rating for migraines, so the doctrine of 
reasonable doubt does not apply to this aspect of the 
Veteran's appeal.  38 C.F.R. § 4.3 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's migraines certainly cause some impairment in 
his occupational functioning.  Such impairment is 
contemplated by the rating criteria for a noncompensable 
evaluation, which reasonably describe his disabilities.  The 
Board thus finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
As previously stated, the Veteran has denied needing frequent 
hospitalization for his headaches stated that he is still 
able to perform his daily activities of living even during 
headache episodes.  The record further indicates that he is 
disabled by his other service-connected disabilities, 
including COPD, such that it is not plausible to conclude 
that his service-connected migraines alone produce marked 
occupational impairment.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

A compensable evaluation for migraines is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


